UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): November 2, 2010 CHINA JO-JO DRUGSTORES, INC. (Exact name of registrant as specified in Charter) Nevada 001-34711 98-0557852 (State or other jurisdiction of incorporation or organization) (Commission File No.) (IRS Employer Identification No.) Room 507-513, 5th Floor, A Building, Meidu Plaza Gongshu District, Hangzhou, Zhejiang Province People’s Republic of China (Address of Principal Executive Offices) +86 (571) 88077078 (Issuer Telephone Number) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07. Submission of Matters to a Vote of Security Holders On November 2, 2010, the Registrant held its Annual Meeting of Shareholders. Set forth below is a brief description of each matter voted upon at the meeting and the voting results with respect to each matter. 1. A proposal to elect nine (9) directors to the Registrant’s Board of Directors to hold office until the next annual meeting and until their successors are duly elected and qualified. Director’s Name Votes For Votes Withheld Lei Liu Li Qi Chong’an Jin Shike Zhu Marc Thomas Serrio Bowen Zhao Yuehai Ke Shuizhen Wu Xiaomeng Yu 2. A proposal to ratify the appointment of Frazer Frost, LLP (“Frazer Frost”) as the Registrant’s independent registered public accounting firm for its fiscal year ending March 31, 2011. For Against Abstentions 3. A proposal to approve the China Jo-Jo Drugstores, Inc. 2010 Equity Incentive Plan (the “Plan”). For Against Abstentions Pursuant to the foregoing votes, Lei Liu, Li Qi, Chong’an Jin, Shike Zhu, Marc Thomas Serrio, Bowen Zhao, Yuehai Ke, Shuizhen Wu and Xiaomeng Yu were elected to serve as directors, Frazer Frost was ratified as the Registrant’s independent registered public accounting firm, and the Plan was approved. A copy of the Plan is filed as Exhibit 4.1 to this Current Report on Form 8-K, and the material terms of the Plan are summarized in the Registrant’s definitive proxy statement on Schedule 14A filed with the SEC on October 6, 2010, both of which are incorporated herein by reference. Item 9.01. Financial Statements and Exhibits Exhibit Number Description China Jo-Jo Drugstores, Inc. 2010 Equity Incentive Plan SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. China Jo-Jo Drugstores, Inc. Date:November 3, 2010 (Registrant) By: /s/ Lei Liu Lei Liu Chief Executive Officer
